Citation Nr: 1038284	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  06-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for retropatellar pain 
syndrome of the right knee.       

2.  Entitlement to service connection for retropatellar pain 
syndrome of the left knee.         

3.  Entitlement to an initial evaluation in excess of 10 percent 
for bilateral plantar fasciitis with pes planus.   

4.  Entitlement to an initial (compensable) rating for the 
postoperative residuals of a right shoulder dislocation with 
degenerative joint disease and impingement syndrome prior to 
March 11, 2009, and to a rating in excess of 10 percent from 
March 11, 2009 to the present.  

5.  Entitlement to an initial (compensable) rating for lumbar 
strain with degenerative joint disease and rotoscoliosis prior to 
March 11, 2009, and to a rating in excess of 10 percent from 
March 11, 2009 to the present.   



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
July 16, 1981 to August 7, 1981.  He also served on active duty 
in the United States Army from October 1984 to September 2004.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas, in which the RO, in pertinent part, granted service 
connection for the following: (1) bilateral plantar fasciitis 
with pes planus, assigning a 10 percent disability rating, (2) 
postoperative residuals of a right shoulder dislocation with 
degenerative joint disease and impingement syndrome, assigning a 
noncompensable disability rating, and (3) lumbar strain with 
degenerative joint disease and rotoscoliosis, assigning a 
noncompensable disability rating.  The aforementioned disability 
ratings were all effective from October 1, 2004 (the date of the 
Veteran's original claim).  In that same rating action, the RO 
also denied the Veteran's claims for service connection for 
retropatellar pain syndrome of the right and left knees.  In June 
2005, the Veteran filed a Notice of Disagreement (NOD), 
disagreeing with the ratings assigned to the aforementioned 
service-connected disabilities and with the denial of the 
aforementioned service connection claims.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  He perfected a timely appeal on these 
claims in February 2006.   

By a September 2009 rating action, the RO increased the 
disability ratings for the Veteran's service-connected right 
shoulder disability and low back disability, from noncompensable 
to 10 percent disabling, effective from March 11, 2009 (the date 
of a VA examination which showed increased symptoms for the 
aforementioned disabilities).  Because the RO assigned "staged" 
ratings to the aforementioned disabilities, the Board has 
characterized issues numbered 4 and 5 on appeal as styled on the 
first page of this decision.  See Fenderson, supra.  

In a VA Form 21-4138, Statement in Support of Claim, dated in 
February 2006, the Veteran stated that he wished to be scheduled 
for a hearing at the RO before a local hearing officer.  Thus, 
due to the hearing request, the Board remanded this case in 
February 2008 and directed the RO to afford the Veteran a local 
hearing at the RO.  The RO then sent the Veteran a letter in May 
2008 notifying him that a hearing had been scheduled for 
September 2008.  However, in a VA Form 21-4138, dated in February 
2009, the Veteran noted that he had upcoming VA examinations 
scheduled and that they would satisfy his request for a local 
hearing.  In other words, he would accept the examinations in 
lieu of a hearing.  The Board observes that the Veteran 
subsequently underwent VA examinations in March 2009.  As such, 
the Board finds that all due process has been met with respect to 
the Veteran's hearing request.


FINDINGS OF FACT

1.   The Veteran's service treatment records show that in August 
2004, prior to his discharge, he underwent a VA examination at 
which time he was diagnosed with retropatellar pain syndrome of 
both knees; a post-service VA examination conducted in March 2009 
reflects that at that time, the Veteran was once again diagnosed 
with bilateral knee retropatellar pain syndrome.  

2.  It is at least as likely as not that the Veteran's 
retropatellar pain syndrome of both knees began during service.   

3.  The Veteran's bilateral plantar fasciitis with pes planus has 
not been manifested by severe unilateral or bilateral symptoms, 
including objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities.

4.  Prior to December 10, 2008, there is x-ray evidence of 
narrowing of the acromioclavicular (AC) joint but no actual 
degenerative changes; clinical examination of the Veteran's right 
(dominant) shoulder was normal with full range of motion and no 
objective evidence of pain or increased symptoms on repetitive 
motion.  

5.  From December 10, 2008, the Veteran's right (dominant) 
shoulder disability is shown to have degenerative joint disease 
of the AC joint by x-ray examination; clinically, he has some 
limitation of motion of the joint with pain on motion.    

6.  Prior to March 11, 2009, the Veteran's lumbar strain with 
degenerative joint disease and rotoscoliosis was not manifested 
by forward flexion of the thoracolumbar spine not greater than 85 
degrees; or combined range of motion of the thoracolumbar spine 
not greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or vertebral body fracture with loss of 50 
percent or more of the height; there was no medical evidence of 
intervertebral disc syndrome or any other neurological 
impairment, including but not limited to bowel and bladder 
impairment, warranting a separate compensable rating.   

7.  On and after March 11, 2009, the Veteran's lumbar strain with 
degenerative joint disease and rotoscoliosis is manifested by 
pain on range of motion; it is not productive of limitation of 
flexion of the thoracolumbar spine to 60 degrees or less; a 
combined range of motion of the thoracolumbar spine to 120 
degrees or less; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; there is no 
medical evidence of intervertebral disc syndrome or any other 
neurological impairment, including but not limited to bowel and 
bladder impairment, warranting a separate compensable rating.    

CONCLUSIONS OF LAW

1.  Retropatellar pain syndrome of the right knee was incurred in 
active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).    

2.  Retropatellar pain syndrome of the left knee was incurred in 
active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).  

3.  The criteria for an initial evaluation in excess of 10 
percent for bilateral plantar fasciitis with pes planus have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic 
Code 5276 (2009).

4.  The criteria for an initial (compensable) rating for the 
postoperative residuals of a right shoulder dislocation with 
degenerative joint disease and impingement syndrome prior to 
December 10, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5201, 5023 (2009).

5.  The criteria for entitlement to an initial disability rating 
of 10 percent, but no higher, for the postoperative residuals of 
a right shoulder dislocation with degenerative joint disease and 
impingement syndrome, for the period from December 10, 2008, to 
the present, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201, 5203 
(2009).        

6.  The criteria for an initial (compensable) rating for lumbar 
strain with degenerative joint disease and rotoscoliosis prior to 
March 11, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009). 
7.  The criteria for a rating in excess of 10 percent for lumbar 
strain with degenerative joint disease and rotoscoliosis on and 
after March 11, 2009, have not been met.   38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 2004 
and May 2008 letters sent to the Veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

At the outset, the Board notes that with respect to the Veteran's 
claims of entitlement to service connection for retropatellar 
pain syndrome of the right and left knees, given the favorable 
outcome as noted below, no conceivable prejudice to the Veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

With respect to the Veteran's increased rating claims, the Board 
finds that VA has met these duties with regard to the claims 
adjudicated on the merits in this decision.  There is no issue as 
to providing an appropriate application form or completeness of 
the application.  Written notice provided in August 2004 and May 
2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the Veteran received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 Vet. 
App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 
103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  In addition, the May 2008 letter also 
informed him about how VA determines disability ratings, as 
required by Dingess.   

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in August 2004, prior to the appealed 
from rating decision, along with the subsequent notice provided 
in May 2008, after the decision that is the subject of this 
appeal.  With respect to the Dingess requirements, the Veteran 
was provided with notice of what type of information and evidence 
was needed to substantiate the claims, and he was also provided 
with notice of the type of evidence necessary to establish a 
disability rating, but he was not provided with notice of the 
type of evidence necessary to establish an effective date for the 
disabilities on appeal.  Despite any timing deficiency or 
inadequate notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, as the Board concludes 
below that the evidence of record supports a grant of a 10 
percent rating for the right shoulder disability, from December 
10, 2008, and that there is a preponderance of evidence against 
the claims for an initial evaluation in excess of 10 percent for 
bilateral plantar fasciitis with pes planus, an initial 
(compensable) rating for the right shoulder disability prior to 
December 10, 2008, an initial (compensable) rating for the low 
back disability, prior to March 11, 2009, and an initial rating 
in excess of 10 percent for the low back disability on and after 
March 11, 2009, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet App. 
137 (2008), which pertains to notice of the criteria necessary 
for an increased rating.  However, aside from the fact that this 
decision was recently overruled in large part by a Federal 
Circuit decision (see Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009)), since the claims on appeal are downstream issues from 
that of service connection, Vazquez notice is not required.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess, 19 Vet. App. at 473, 
491.  In Dunlap v. Nicholson, 21 Vet. App. 112 (2007), the Court 
held that when VA has granted a service connection claim and the 
veteran thereafter in his notice of disagreement challenges the 
rating assigned, as here, a duty to provide VCAA notification as 
to the higher rating issue does not attach because the higher 
rating challenge does not technically constitute a "claim," 
which would trigger VCAA notice duties.  Dunlap, supra, at 117 
(holding that "[w]hen [the claimant] filed his notice of 
disagreement after his service-connection award, his claim had 
been more than substantiated, and section 5103(a) [notice] was no 
longer required").

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran did in fact 
receive VA examinations in August 2004 and March 2009, which were 
thorough in nature and adequate for rating purposes.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal; VA has no further duty to provide an 
examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327 
(2009).   

Based on the foregoing, it is the Board's determination that the 
VA fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.


II.  Service Connection Claims

A.  Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 C.F.R. 
§ 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

B.  Factual Background

The Veteran's service treatment records show that in August 1991, 
the Veteran was treated for complaints of bilateral knee pain.  
At that time, he stated that he had experienced intermittent 
bilateral knee pain for several years.  The pain was aggravated 
with prolonged walking and running.  The physical examination 
showed that there was bilateral tenderness at the medial 
epicondyle.  There was no instability or effusion.  The 
assessment was of "strained capsule."  In April 2004, the 
Veteran underwent a retirement examination.  At that time, he 
noted that he had knee trouble, including knee pain while 
running.  The Veteran's lower extremities were clinically 
evaluated as "normal."  

In August 2004, prior to the Veteran's discharge in September 
2004, the Veteran underwent a VA examination.  At that time, he 
stated that he had a history of bilateral knee pain since 1989.  
According to the Veteran, he experienced pain in both of his 
knees with increased activity such as standing, walking, or 
running.  He denied any history of swelling, locking, 
instability, or inflammation of the knees.  Previous treatment 
consisted of the use of Motrin three times a day, in addition to 
rest.  There was no history of previous surgeries or invasive 
procedures involving the knee.  There was also no history of 
previous trauma.  The Veteran did not require any type of brace 
or support in connection with his condition.  

The physical examination showed that the Veteran's gait, posture, 
and balance were normal.  The Veteran's knees were essentially 
symmetrical.  There was no evidence of swelling or inflammation, 
and there was no pain or effusion on palpation of the knee 
joints.  In regard to range of motion of the knees, flexion was 
to 140 degrees, bilaterally, and extension was to zero degrees, 
bilaterally.  There was no evidence of pain during active and 
passive range of motion testing.  The knee joints were stable, 
anterior, posterior, and laterally.  McMurray's and Lachman's 
tests were negative.  There was no evidence of instability, 
locking, or loss of function.  X-rays of the Veteran's knees were 
reported to be normal.  Following the physical examination and a 
review of the Veteran's x-rays, the examiner diagnosed the 
Veteran with retropatellar pain syndrome of both knees.    

A VA examination was conducted in March 2009.  At that time, the 
Veteran stated that both of his knees ached when he squatted down 
to the ground while gardening.  He indicated that he had 
bilateral knee pain with usual daily activities that was mild.  
The physical examination showed that the Veteran's knees had 
normal stability.  However, there was laxity of the ligaments.  
In regard to range of motion, flexion was to 140 degrees, 
bilaterally, and extension was to zero degrees, bilaterally.  
There was no pain during range of motion.  X-rays were taken of 
the Veteran's knees and were reported to show no evidence of 
joint space narrowing or cartilaginous calcification.  There was 
no acute bony abnormality or suprapatellar effusion.  Following 
the physical examination and a review of the x-rays, the examiner 
diagnosed the Veteran with bilateral knee retropatellar pain 
syndrome with laxity of the ligaments but no instability.        

C.  Analysis  

A review of the Veteran's service treatment records shows that in 
August 1991, he was treated for complaints of bilateral knee 
pain.  According to the Veteran, he had experienced intermittent 
bilateral knee pain for several years.  In this regard, the Board 
recognizes that a symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  At the time of the Veteran's evaluation 
in August 1991, no underlying disability was diagnosed.  However, 
in August 2004, while the Veteran was still in the military, he 
underwent a VA examination at which time he was diagnosed with 
retropatellar pain syndrome of both knees.  Thus, although at the 
time of the August 2004 VA examination, the examination was 
essentially negative for any objective findings of a disability 
of either knee, the examiner, nevertheless, diagnosed the Veteran 
with an underlying disability: retropatellar pain syndrome of the 
knees.  In addition, after the Veteran's discharge, he continued 
to experience retropatellar pain syndrome of both knees.  In his 
March 2009 VA examination, he was once again diagnosed with 
bilateral knee retropatellar pain syndrome.  Moreover, the 
examiner also noted that the Veteran had laxity of the ligaments, 
but no instability.  

In light of the above in-service and post-service diagnoses of 
retropatellar pain syndrome of both knees, and considering the 
Veteran's report of continuous symptoms since discharge, which 
have been medically diagnosed as bilateral retropatellar pain 
syndrome, the Board finds that the evidence is at least in 
equipoise on the nexus question at hand and resolving reasonable 
doubt in favor of the Veteran, service connection for 
retropatellar pain syndrome of the right and left knees is 
warranted.   38 C.F.R. §§ 3.102, 3.303.      


III.  Increased Rating Claims

A.  Pertinent Law and Regulations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule) codified in 38 
C.F.R. Part 4 (2009), which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating shall 
be assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2009).      


B.  Bilateral Plantar Fasciitis with Pes Planus

Factual Background     

The Veteran's service treatment records show that in April 2001, 
the Veteran was treated for bilateral foot pain which he had 
experienced over the past five to six years.  The physical 
examination of the right foot showed mild pes planus with area of 
symptoms located over the plantar aspect, with mild tenderness.  
Otherwise, there were no significant gross abnormalities.  The 
assessment was of chronic bilateral foot pain; probable plantar 
fasciitis with pes planus.  In April 2004, the Veteran underwent 
his retirement examination.  Upon physical examination, it was 
reported that the Veteran had mild bilateral pes planus/ plantar 
fasciitis.  

In August 2004, prior to the Veteran's discharge in September 
2004, the Veteran underwent a VA examination.  At that time, the 
examiner stated that according to the Veteran, he had pain along 
the plantar aspect of both feet, which was aggravated with 
prolonged standing, walking, and running.  The examiner indicated 
that the Veteran had been diagnosed with bilateral pes planus and 
bilateral plantar fasciitis with metatarsalgia.  Treatment had 
consisted primarily of activity modification, rest, and use of 
Motrin three times a day.  The Veteran also wore shoe inserts.  
The examiner reported that there was no history that the 
Veteran's bilateral pes planus was related to significant 
adversity and the Veteran was able to participate in normal 
occupational and recreational activities.  The Veteran did not 
require the use of crutches, brace, cane, or corrective shoes.       

The physical examination showed that the Veteran's gait, posture, 
and balance were normal.   Examination of the Veteran's feet and 
ankles showed that they were essentially symmetrical.  Palpation 
revealed no evidence of tenderness.  The Veteran was able to rise 
on his heels and toes, walk heel to toe, and stand on one foot 
without apparent discomfort.  Range of motion testing both active 
and passive revealed no evidence of discomfort, loss of mobility, 
function, or instability.  An x-ray of the Veteran's right foot 
was reported to show flat right foot; otherwise unremarkable.  
Following the physical examination and a review of the Veteran's 
x-ray, the examiner diagnosed the Veteran with bilateral plantar 
fasciitis/ metatarsalgia, and bilateral pes planus, mild.      

By a February 2005 rating action, the RO granted service 
connection for bilateral plantar fasciitis with pes planus.  The 
RO assigned a 10 percent disability rating under Diagnostic Code 
5299-5276, effective from October 1, 2004, for the Veteran's 
service-connected bilateral foot disability.    

A VA examination was conducted in March 2009.  At that time, the 
examiner stated that he had reviewed the Veteran's claims file.  
The examiner indicated that according to the Veteran, he had pain 
over the metatarsal area, especially over the first and second 
metatarsal heads, upon unusual activities such as walking too 
fast or standing longer than 30 minutes.  The Veteran noted that 
his feet did not bother him with the usual activities of daily 
living.  The intensity of the pain with usual activities was 
approximately a 2 to 3 on a scale from 1 to 10.  The pain 
subsided when he took the weight off of his feet.  He denied any 
swelling, fatigability, or lack of endurance.  There was no 
decrease in range of motion or functional impairment during the 
usual daily mild flare-ups.  During the more severe flare-ups, 
due to unusual excessive overuse, there might be mild to moderate 
functional impairment.  The Veteran had to sit and rest 
intermittently.  The examiner noted that the Veteran did not have 
to use crutches, a brace, a cane, corrective shoes, or shoe 
inserts.  According to the examiner, the Veteran's bilateral foot 
disability did not have any effect on usual daily activities or 
occupation.  There were no functional limitations on standing and 
the Veteran was able to stand for 15 to 30 minutes.  There were 
also no functional limitations on usual daily walking and the 
Veteran was able to walk for one to two miles.         

The physical examination showed that the Veteran had bilateral 
pes planus.  Otherwise, there were no other anatomical 
abnormalities.  There was no painful motion, instability, or 
weakness, and there was no tenderness with finger pressure on the 
first and second metatarsal heads.  There was no pain during heel 
or toe walk, or foot rocking while standing up.  The Veteran's 
gait was normal and was not antalgic.  There were no callosities, 
breakdown, or unusual shoe wear pattern that would indicate 
abnormal weight bearing.  There were also no skin or vascular 
changes, and no hammertoes, high arch, clawfoot, or other 
deformity.  The Veteran had mild bilateral pes planus.  Weight 
bearing and non-weight bearing alignment of the Achilles tendon 
was normal.  The Veteran had less than five degrees of valgus of 
the feet that was mild and correctable by manipulation.  There 
was no malalignment and no hallux valgus.  There was good active 
motion and the metatarsophalangeal joints were asymptomatic.  The 
examiner reviewed the x-rays that were taken of the Veteran's 
feet in 2004 and noted that they showed bilateral flat foot; 
otherwise they were unremarkable.  Following the physical 
examination and a review of the x-rays, the examiner diagnosed 
the Veteran with bilateral pes planus with metatarsalgia with 
overuse.       

Analysis

The Veteran's service-connected bilateral plantar fasciitis with 
pes planus is rated by analogy to Diagnostic Code 5276 for 
acquired flatfoot.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 
5276, a noncompensable rating is assigned where the symptoms are 
considered to be mild and are relieved by built-up shoe or arch 
support.  A 10 percent rating is for consideration on the basis 
of moderate disability where the weight-bearing line is over or 
medial to the great toe, and there are inward bowing of the tendo 
achillis, pain on manipulation and use of the feet.  Severe 
acquired flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, that is bilateral in nature warrants a 30 percent 
evaluation, and, if unilateral in nature, a 20 percent evaluation 
is warranted.  Pronounced acquired flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes or appliances, 
that is bilateral in nature warrants a 50 percent evaluation and, 
if unilateral in nature, a 30 percent evaluation is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).       

As the Veteran has taken issue with the initial rating assigned 
following the grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts found 
- a practice known as "staged" ratings.  Fenderson, 12 Vet. 
App. at 119.  Thus, the Board must evaluate the relevant evidence 
since October 1, 2004.  

In the instant case, the Veteran maintains that his current 
rating is not high enough in light of the disability that his 
service-connected bilateral foot disorder causes him.  He 
indicates that he has chronic pain in his feet.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).   

Upon review of the evidence of record and the applicable 
criteria, the Board finds that entitlement to an initial 
evaluation in excess of 10 percent for bilateral plantar 
fasciitis with pes planus is not warranted.  In this regard, the 
Veteran's service treatment records show that during service, the 
Veteran's bilateral plantar fasciitis with pes planus was 
characterized as "mild."  In addition, in the August 2004 VA 
examination, which was conducted prior to the Veteran's 
discharge, the examiner also diagnosed the Veteran with 
metatarsalgia.  Thus, at the time of the February 2005 rating 
action in which the RO granted service connection for bilateral 
plantar fasciitis with pes planus, although there was no 
objective medical evidence showing moderate pes planus with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achillis, and pain on manipulation and use of 
the feet, given the finding of metatarsalgia, the RO assigned a 
10 percent rating to the Veteran's service-connected bilateral 
foot disability.      

A review of the post-service medical evidence fails to 
demonstrate that the Veteran suffers from more than mild to 
moderate symptoms attributable to his bilateral foot disability.  
In the March 2009 VA examination, there was no painful motion, 
instability, or weakness.  There was also no tenderness with 
finger pressure on the first and second metatarsal heads, and no 
pain during heel or toe walk, or foot rocking while standing up.  
In addition, there were no callosities, breakdown, or unusual 
shoe wear pattern that would indicate abnormal weight bearing.  
Moreover, the examiner characterized the Veteran's bilateral pes 
planus as "mild."  The Board recognizes that the examiner also 
addressed the circumstances when the Veteran experienced "more 
severe flare-ups."  However, he did not characterize the 
Veteran's flare-ups as "severe"; rather, he characterized them 
as "mild to moderate."  The Board further observes that x-rays 
of the Veteran's feet, taken in 2004, showed bilateral flat foot; 
otherwise they were unremarkable.       

In light of the above, in the absence of evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and/or 
characteristic callosities, the Board finds that the Veteran 
experiences no more than moderate bilateral foot symptoms.  
Therefore, entitlement to an initial evaluation in excess of 10 
percent under Diagnostic Code 5276 for bilateral plantar 
fasciitis with pes planus, is not warranted during any time 
period at issue in this case.         

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, since there is a preponderance of 
evidence against the claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


C.  Right Shoulder Disability

Factual Background    

The Veteran's service treatment records show that in May 1987, 
the Veteran dislocated his right shoulder while playing baseball.  
At that time, x-rays were taken of his right shoulder.  The x-
rays were interpreted as showing dislocation with subsequent 
reduction of the dislocation.  No fracture was seen.  
Subsequently, the Veteran had ongoing problems with his right 
shoulder.  In 2001, he underwent an arthroscopic subacromial 
decompression with resection of the distal clavicle.       

A VA examination was conducted in August 2004, prior to the 
Veteran's discharge in September 2004.  At that time, the 
examiner noted the Veteran's history of a right shoulder injury 
with subsequent surgery in 2001.  The Veteran stated that he 
still experienced some discomfort in his right shoulder, 
particularly with repetitive movement and overhead lifting and 
throwing motions.  According to the Veteran, he was not receiving 
any treatment for his right shoulder.  The examiner reported that 
there was no history that the Veteran's right shoulder was 
related to significant adversity to normal occupational or 
recreational activities.  The Veteran was right hand dominant.         

The physical examination of the Veteran's right shoulder showed 
that there was no evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  There was also no evidence of ankylosis.  
Range of motion testing both active and passive revealed no 
evidence of discomfort, loss of mobility, function, or 
instability.  Upon range of motion of the right shoulder, forward 
flexion was to 180 degrees; abduction was to 180 degrees; 
internal rotation was to 90 degrees; and external rotation was to 
90 degrees.  There was no evidence of pain on motion, fatigue, 
weakness, or lack of endurance following repetitive movement.  
There was no limitation of mobility on range of motion testing.   
X-rays of the right shoulder were reported to show narrowing of 
the AC joint; otherwise negative right shoulder.  Following the 
physical examination and a review of the x-rays, the examiner 
diagnosed the Veteran with the following: (1) old anterior right 
shoulder dislocation, (2) impingement syndrome of the right 
shoulder, and (3) status post arthroscopic subacromial 
decompression with resection of the distal right clavicle.     

By a February 2005 rating action, the RO granted service 
connection for the postoperative residuals of a right shoulder 
dislocation with impingement syndrome, also claimed as right AC 
degenerative joint disease.  At that time, the RO assigned a 
noncompensable disability rating under Diagnostic Code 5203, 
effective from October 1, 2004, for the Veteran's service-
connected right shoulder disability.      

Private medical records from R.L.A., M.D., show that on December 
10, 2008, the Veteran sought treatment for his right shoulder 
disability.  The Veteran stated that he had pain in his right 
shoulder and that on a scale from 1 to 10, his pain was at a 
level 6.  According to the Veteran, he had instability in the 
arm, was unable to throw, had "catching," numbness, and popping 
in the shoulder, and was unable to reach overhead.  The physical 
examination of the Veteran's right shoulder and arm showed that 
there was no evidence of numbness, swelling, or effusion.  There 
was also no ligament laxity.  In regard to range of motion, 
flexion was to 140 degrees; extension was to 90 degrees; 
abduction was to 90 degrees; internal rotation was to 80 degrees; 
and external rotation was to 90 degrees.  There was pain at the 
extremes of motion.  The first 45 degrees of abduction was strong 
and not painful.  There was moderate tenderness at the AC joint 
and with motion.  At the time of the examination, the Veteran 
underwent a magnetic resonance imaging (MRI) of the right 
shoulder.  The MRI was reported as showing degenerative joint 
disease changes in the right shoulder articulations, most notably 
in the AC joint.  Following the physical examination and a review 
of the MRI report, Dr. A. diagnosed the Veteran with right 
shoulder pain.       

A VA examination was conducted on March 11, 2009.  At that time, 
the examiner stated that he had reviewed the Veteran's claims 
file.  He indicated that according to the Veteran, he had pain in 
his right shoulder that was mild to moderate.  On a scale from 1 
to 10, the Veteran's pain was a 4 to 5 in intensity with usual 
daily activities.  The Veteran avoided throwing and overhead 
activities, which caused pain especially against resistance.  He 
essentially avoided strenuous right shoulder activities rather 
than taking medication for pain.  The Veteran did not have 
locking or giving way, but fatigability to overhead activities.  
According to the Veteran, he did not like to hold, carry, or lift 
objects that weighed more than 10 pounds.  When he experienced 
pain in his right shoulder, it was brief and would subside once 
the precipitating activity ceased.  There was mild to moderate 
functional impairment on the right shoulder during the flare-ups.  
There were no episodes of dislocation or recurrent subluxation.  
The examiner noted that the Veteran's right shoulder had no 
effect on usual daily activities; the Veteran was aware of his 
right shoulder limitations and he avoided lifting or carrying 
objects weighing more than 10  pounds, especially lifting or 
carrying with the right arm outstretched.  The Veteran used his 
shoulder for those activities with the arm close to his chest.  
The examiner reported that the Veteran was right-handed.         

The physical examination showed that in regard to range of motion 
of the right shoulder, abduction and forward flexion were to 130 
degrees; extension and adduction were to 50 degrees; and internal 
and external rotation were to 90 degrees.  There was pain from 90 
to 130 degrees during both forward flexion and abduction.  There 
was no decrease in range of motion or function following repeated 
abduction.  Tenderness was present over the humeral insertion of 
the rotator cuff tendon, and mild to moderate tenderness was 
present over the suprascapular muscles.  There was no 
instability.  There was decreased strength for overhead 
activities.  No abnormal movement or guarding of movements was 
present, as long as they were below the shoulder level.  There 
was no ankylosis.  An x-ray of the Veteran's right shoulder was 
reported to show narrowing of the AC joints and a normal shoulder 
joint.  Following the physical examination and a review of the x-
ray, the examiner diagnosed the Veteran with residuals of a right 
shoulder dislocation, impingement syndrome, and degenerative 
joint disease of the AC joint.             

In a January 2010 rating decision, the RO increased the 
disability rating for the Veteran's service-connected right 
shoulder disability from noncompensable to 10 percent disabling 
under Diagnostic Code 5003, effective from March 11, 2009.  

Analysis

In evaluating upper extremity disability, it is often necessary 
to distinguish the predominant or major upper extremity from the 
minor upper extremity, as such a distinction may affect the 
criteria for a particular level of impairment.  38 C.F.R. § 4.69.  
In this case, the record reveals that the veteran is right 
handed.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for arthritis of a major joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  For purposes of 
rating disability from arthritis, the shoulder is considered a 
major joint.  38 C.F.R. § 4.45(f).

Disabilities of the shoulder and arm are rated under Diagnostic 
Codes 5200 through 5203.  Normal ranges of upper extremity motion 
are defined by VA regulation as follows: forward elevation 
(flexion) from zero to 180 degrees; abduction from zero to 180 
degrees; and internal and external rotation to 90 degrees.  
Lifting the arm to shoulder level is lifting it to 90 degrees.  
See 38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5201 provides that limitation of motion of the 
minor arm at shoulder level warrants a 20 percent disability 
rating.  Limitation of motion of the minor arm midway between the 
side and shoulder level warrants a 20 percent disability rating.  
Limitation of motion of the minor arm to 25 degrees from the side 
warrants a maximum 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5203, a 10 percent rating is warranted for 
impairment of the clavicle or scapula when there is malunion or 
nonunion without loose movement (major or minor extremity).  A 20 
percent evaluation requires nonunion with loose movement or 
dislocation (major or minor extremity).  The disability may be 
rated on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203.

The Court has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court 
held that it is not enough for an examiner to state a range of 
motion.  Rather, 38 C.F.R. § 4.40 requires consideration of 
factors such as lack of normal endurance, function loss due to 
pain, and pain on use, including pain during flare-ups.  The 
Court also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full description 
of the effects of the disability on the veteran's ordinary 
activity.  38 C.F.R. § 4.10.

The Veteran maintains that his current rating is not high enough 
in light of the disability that his left shoulder problem causes.  
He indicates that he has chronic pain in his right shoulder and 
weakness with overhead reaching.  In this regard, lay statements 
are considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms must 
be viewed in conjunction with the objective medical evidence of 
record.  Espiritu, 2 Vet. App. at 492.

In this case, the record reasonably establishes that a "staged" 
rating of 10 percent is warranted from December 10, 2008, to the 
present.  See Fenderson, supra.  Prior to that date, the 
Veteran's right shoulder disability does not warrant a 
compensable rating.  

A review of the evidence of record shows that the RO initially 
assigned a noncompensable rating for the Veteran's service-
connected right shoulder disability.  In the February 2005 rating 
decision in which the RO granted service connection for the 
postoperative residuals of right shoulder dislocation with 
impingement syndrome, the RO noted that the Veteran's August 2004 
VA examination showed full range of motion of the right shoulder 
with no objective evidence of pain or increased symptoms on 
repetitive motion.  There was also no indication of instability 
in the joint, and x-rays showed narrowing of the AC joint but no 
actual degenerative changes.  Thus, a noncompensable rating was 
assigned.  

By the January 2010 rating decision, the RO increased the 
disability rating for the Veteran's service-connected right 
shoulder disability from noncompensable to 10 percent disabling 
under Diagnostic Code 5003, effective from March 11, 2009.  The 
RO based its decision on the results of the March 11, 2009 VA 
examination.  Specifically, the RO noted that at the time of the 
March 2009 VA examination, there was some limitation of motion 
and the Veteran had painful motion of the right shoulder during 
range of motion testing.  In addition, x-rays showed narrowing of 
the AC joints and the examiner diagnosed the Veteran with 
degenerative joint disease of the AC joint.  Thus, a 10 percent 
rating was warranted effective from March 11, 2009, the date of 
the VA examination which showed increased symptoms for the right 
shoulder disability.  However, the Board observes that an 
increase in the Veteran's right shoulder symptomatology was shown 
at an earlier date, specifically on December 10, 2008.  In this 
regard, private medical records from Dr. R.L.A., show that on an 
examination that was conducted on December 10, 2008, the Veteran 
had some limitation of motion with pain at the extremes of 
motion.  Moreover, there was moderate tenderness at the AC joint 
with motion, and an MRI of the Veteran's right shoulder was 
reported to show degenerative joint disease at the AC joint.  
Therefore, in light of the above, the Board finds that the 
criteria for a 10 percent rating are met from December 10, 2008, 
under Diagnostic Code 5003.      

Further, it is important to note that this same evidence does not 
demonstrate that a rating in excess of 10 percent, from December 
10, 2008, is in order.  A higher evaluation under Diagnostic Code 
5201 requires limitation of motion of the arm to the shoulder 
level, to midway between the side and shoulder level, or to 25 
degrees from the side.  The record contains no evidence of any 
such limitation of motion. Thus, the Veteran is not entitled to a 
higher initial rating under Diagnostic Code 5201.

The Board has considered 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca, supra. However, there is a preponderance of evidence 
against a finding that the Veteran has any additional limitation 
of motion of the right shoulder or arm due to pain or flare-ups 
of pain, supported by objective findings, to a degree that would 
support a rating in excess of 10 percent (i.e., limitation of 
motion of the arm that more nearly approximates 90 degrees or the 
arm motion limited to the shoulder level), nor is there medical 
evidence of fatigability, weakness, or incoordination that 
results in such additional limitation of motion of the right arm.  
The Board recognizes that in the March 2009 VA examination, the 
examiner stated that the Veteran had decreased strength for 
overhead activities.  The examiner also noted that the Veteran 
had pain from 90 to 130 degrees during both forward flexion and 
abduction.  However, there was only some limitation of range of 
motion, and there was no decrease in range of motion or function 
following repeated abduction.  In addition, the examiner reported 
that the Veteran's right shoulder had no effect on usual daily 
activities.  Thus, even when pain and other symptoms are 
accounted for there is no indication of functional limitation of 
the right arm at shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  Accordingly, an initial evaluation in 
excess of 10 percent from December 10, 2008, for the Veteran's 
service-connected right shoulder disability is not warranted.      

The Board has considered whether other Diagnostic Codes might 
allow for a higher disability rating.  The only other Diagnostic 
Codes available for rating the shoulder and arm are Diagnostic 
Codes 5200 through 5203.  Any evaluation under Diagnostic Code 
5200 requires ankylosis of the scapulohumeral articulation, which 
is not shown by the evidence of record.  A rating under 
Diagnostic Code 5202 is not warranted because it relates to 
disabilities of the humerus, which are not shown in the evidence 
of record.  Under Diagnostic Code 5203, the next higher rating, 
20 percent, requires either nonunion of the clavicle or scapula 
with loose movement, or dislocation of the clavicle or scapula.  
Neither of these are shown by the evidence of record.  In the 
March 2009 VA examination, the examiner noted that there was no 
instability.  In addition, in the December 10, 2008 private 
medical examination, there was no ligament laxity.  

The Board recognizes that in the December 2008 private medical 
records, Dr. A. noted that according to the Veteran, he had 
numbness in his right shoulder.  However, upon physical 
examination of the Veteran's right shoulder, there was no 
evidence of numbness.   

As for the severity of the Veteran's service-connected right 
shoulder disability prior to December 10, 2008, the Board finds 
that there is a preponderance of evidence against the claim for 
an initial (compensable) rating for the postoperative residuals 
of a right shoulder dislocation with degenerative joint disease 
and impingement syndrome prior to December 10, 2008.  At the time 
of the Veteran's August 2004 VA examination, the Veteran had full 
range of motion of the right shoulder.  In addition, there was no 
evidence of pain on motion.  Moreover, although x-rays of the 
right shoulder showed narrowing of the AC joint, no actual 
degenerative changes were shown.  Therefore, in light of the 
above, an initial compensable rating under either Diagnostic Code 
5201 or 5003 for the Veteran's right shoulder disability is not 
warranted prior to December 10, 2008.  

The Board has considered the Veteran's complaints of pain in 
light of the Court's decision in DeLuca, supra.  In this case, 
however, the Board finds that the medical evidence prior to 
December 10, 2008, does not support the contentions of the 
Veteran regarding limitation of function associated with his 
right shoulder disability.  As stated above, at the time of the 
Veteran's August 2004 VA examination, he had full range of motion 
of the right shoulder.  In addition, there was no evidence of 
pain on motion, fatigue, weakness, or lack of endurance following 
repetitive movement.  There was also no limitation of mobility on 
range of motion testing.  As such, an initial compensable rating 
under 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca is not 
warranted for the Veteran's right shoulder disability prior to 
December 10, 2008.  

The Board has considered whether other Diagnostic Codes might 
allow for an initial compensable rating prior to December 10, 
2008.  Under Diagnostic Code 5203, a compensable rating of 10 
percent requires either nonunion of the clavicle or scapula with 
loose movement, or dislocation of the clavicle or scapula.  
However, neither of these are shown by the evidence of record.  
In addition, any evaluation under Diagnostic Code 5200 requires 
ankylosis of the scapulohumeral articulation, which is not shown 
by the evidence of record.  A rating under Diagnostic Code 5202 
is not warranted because it relates to disabilities of the 
humerus, which are not shown in the evidence of record. 

Consequently, in light of the above, the Board concludes that 
there is a preponderance of evidence against the claim for an 
initial (compensable) rating prior to December 10, 2008.  As the 
preponderance of the evidence is against this aspect of the 
claim, the benefit of the doubt doctrine does not apply and the 
claim for an initial (compensable) rating for a right shoulder 
disability prior to December 10, 2008, must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.  

In sum, the Board concludes that there is a preponderance of 
evidence against an initial (compensable) rating for the 
postoperative residuals of a right shoulder dislocation with 
degenerative joint disease and impingement syndrome prior to 
December 10, 2008, but that from that date to the present, his 
right shoulder disability warrants a 10 percent rating but no 
more than 10 percent. 


D.  Low Back Disability

Factual Background    

The Veteran's service treatment records show intermittent 
treatment for low back pain.  In January 1989, the Veteran had x-
rays taken of his lumbosacral spine.  The x-rays were reported to 
show mild scoliosis of the lumbar spine convex to the right.  
Additional x-rays taken in February 1989 were interpreted as 
showing very minimal disc degeneration at L5.  The impression was 
of a lumbosacral sprain.      

In August 2004, prior to the Veteran's discharge in September 
2004, the Veteran underwent a VA examination.  At that time, he 
stated that since 1981, he had experienced the gradual onset of 
pain in his lower back.  Recently, he had episodes of low back 
pain approximately every two months which lasted two to three 
days.  He denied any previous history of trauma involving the 
back.  The examiner noted that an x-ray taken in January 1989 
revealed evidence of mild dextroscoliosis of the lumbar spine.  
Previous treatments had consisted of use of various nonsteroidal 
anti-inflammatory medications, along with rest and activity 
modifications.  He had not undergone any surgery or invasive 
procedures.  The Veteran did not require any type of brace or 
support, canes, crutches, walkers, wheelchairs, or other 
assistive devices.  The Veteran was able to walk approximately 
three to five miles without experiencing discomfort.  There was 
no history of pain radiating from the back into the lower 
extremities.  According to the Veteran, he had not lost any 
employment over the past year requiring bed rest due to back 
problems.  He did not have any difficulties with activities of 
daily living.           

The physical examination showed that the Veteran's neck and back 
musculature were symmetrical in appearance, well developed, with 
good strength and muscle tone.   The Veteran had a normal 
appearing spinal contour.  The vertebra were midline and without 
tenderness on palpation.   Range of motion testing revealed no 
evidence of discomfort or loss of mobility.  There was no 
evidence of loss of normal curvature of the neck or back, and no 
evidence of limb dysfunction, atrophy, or fasciculation.  In 
regard to range of motion of the lumbar spine, forward flexion 
was to 90 degrees; extension was to 30 degrees; left lateral 
flexion was to 30 degrees; right lateral flexion was to 30 
degrees; left lateral rotation was to 45 degrees; and right 
lateral rotation was to 45 degrees.  There was no evidence of 
pain on motion, spasm, weakness, or tenderness.  There was also 
no additional limitation due to pain, fatigue, weakness, or lack 
of endurance following repetitive movement.  Upon neurological 
evaluation, the Veteran's gait, posture, and balance were all 
normal .  Deep tendon reflexes were 2+/4 and symmetrical.  The 
Veteran's cranial nerves appeared intact.  Romberg's test was 
normal.  Vibratory, proprioception, and tactile sensations 
remained intact.  There was no evidence of sensory or motor 
impairment.  Lasegue's sign was negative.  X-rays of the lumbar 
spine were reported to show degenerative changes of the 
vertebrae.  There were normal intervetebral spaces, pedicles, and 
S1 joints.  There was minimal rotoscoliosis of the mid lumbar 
spine convex to the right.  Following the physical examination 
and a review of the x-rays, the examiner diagnosed the Veteran 
with the following: (1) lumbar strain, (2) degenerative joint 
disease of the lumbosacral spine, and (3) rotoscoliosis of the 
lumbar spine, convex to the right.     

By a February 2005 rating decision, the RO granted service 
connection for lumbar strain with degenerative joint disease and 
rotoscoliosis.  At that time, the RO assigned a noncompensable 
disability rating under Diagnostic Code 5237, effective from 
October 1, 2004, for the Veteran's service-connected low back 
disability.       

On March 11, 2009, the Veteran underwent a VA examination.  At 
that time, the examiner noted that he had reviewed the Veteran's 
claims file.  The examiner stated that according to the Veteran, 
he had pain in his thoracolumbar area with no radiation.  The low 
back pain was almost daily and brief in general and was brought 
on by bending over repeatedly.  The pain was mild to moderate 
with usual activities of daily living.  In regard to a percentage 
from one to 100 percent, the Veteran responded that the pain was 
a 20 to 30 percent in intensity.  The Veteran noted that he 
avoided the activities that precipitated low back pain.  There 
was brief mild decrease in range of motion and mild brief 
functional impairment during flare-ups.  The Veteran denied any 
numbness, weakness, or bladder complaints, and he also denied any 
unsteadiness.  He reported that he walked unaided and did not use 
a cane, brace, crutches, or a walker.  The Veteran's low back 
disability had no effect on his occupation which was a desk job.  

Upon physical examination, in regard to range of motion, forward 
flexion was to 90 degrees; extension was to 30 degrees; lateral 
flexion was to 30 degrees, bilaterally, and rotation was to 30 
degrees, bilaterally.  There was pain during forward flexion from 
40 to 90 degrees.  Repetitive forward flexion did not decrease 
its range of motion or function.  There was no spasm or weakness, 
and there was mild to moderate tenderness over the thoracolumbar 
area.  There was no guarding of movements except from 40 to 90 
degrees during forward flexion.  Slight dextroscoliosis of the 
lumbar spine was present.  There were no postural abnormalities 
and no fixed deformity.  The Veteran had normal musculature and 
normal posture and gait.  The neurological examination was 
normal.  The examiner noted that an x-ray of the Veteran's 
lumbosacral spine that was taken in 2004 revealed rotoscoliosis 
of the lumbar spine convexed to the right.  Following the 
physical examination and a review of the Veteran's x-ray, the 
examiner diagnosed the Veteran with lumbar strain with underlying 
dextroscoliosis, mild.         

In a January 2010 rating decision, the RO increased the 
disability rating for the Veteran's service-connected low back 
disability from noncompensable to 10 percent disabling under 
Diagnostic Code 5237, effective from March 11, 2009.

Analysis

Under the current rating criteria for disabilities of the spine, 
the general rating formula provides for the following disability 
ratings for diseases or injuries of the spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  It applies to Diagnostic Codes 5235 to 5243 unless 
the disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the 
spine, a 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1). For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).

Under all sets of regulations, traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Since the Veteran disagreed with the initial rating following the 
initial grant of service connection, the Board will consider 
whether separate ratings may be assigned for separate periods of 
time based on facts found.  Fenderson, 12 Vet. App. at 119.

In this case, the Veteran contends that his low back disability 
is more disabling than currently evaluated.  He indicates that he 
has constant pain in his low back and that it is aggravated by 
prolonged bending and stooping.  In this regard, lay statements 
are considered to be competent evidence when describing symptoms 
of a disease or disability or an event.  However, symptoms must 
be viewed in conjunction with the objective medical evidence of 
record.  Espiritu, 2 Vet. App. at 492.

Entitlement to an Initial (Compensable) Rating for Lumbar Strain 
with Degenerative Joint Disease and Rotoscoliosis Prior to March 
11, 2009

In the instant case, the Board finds that for the period of time 
prior to March 11, 2009, the evidence of record does not 
demonstrate the degree of disability for which an initial 
compensable evaluation is warranted for the Veteran's service-
connected lumbar strain with degenerative joint disease and 
rotoscoliosis.  Specifically, the pertinent range of spinal 
motion documented in the Veteran's August 2004 VA examination 
quantitatively failed to meet the requirements for a 10 percent 
disability rating under the General Rating Formula for Diseases 
and Injuries of the Spine.  In the August 2004 VA examination, 
forward flexion of the lumbar spine was to 90 degrees.  In 
addition, the combined range of motion of the lumbar spine was 
270 degrees.  Thus, the Veteran had forward flexion to greater 
than 85 degrees and his combined range of motion of the lumbar 
spine was greater than 235 degrees.  There was also no evidence 
of localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with loss of 
50 percent of more of the height.

The Board also notes that for the period of time prior to March 
11, 2009, there was no evidence of any weakness, excess 
fatigability, or incoordination due to "flare-ups" of the 
service-connected low back disability which would warrant an 
initial compensable evaluation.  In the August 2004 VA 
examination, there was no evidence of additional functional 
impairment due to such factors as pain, weakness, fatigability, 
incoordination, or pain on movement.  Specifically, the examiner 
stated that there was no additional limitation due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
movement.  As such, an initial compensable rating under 38 C.F.R. 
§§ 4.40, 4.45, or the holding in DeLuca, supra, is not warranted.

Moreover, in this case, the Board observes that the Veteran is 
not service-connected for intervertebral disc syndrome (IVDS), 
which is rated either under the General Rating Formula or 
alternatively under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation.  In addition, there is no evidence of record showing 
that he has been diagnosed with IVDS.  Moreover, a review of the 
August 2004 VA examination report is negative for any 
neurological complaints or findings.  Thus, because there is no 
medical evidence of either IVDS or any other neurologic disorder, 
to include but not limited to radiculopathy and bowel or bladder 
impairment, due to or associated with the Veteran's degenerative 
joint disease of the lumbar spine, a separate compensable rating 
for neurological impairment is not warranted prior to March 11, 
2009.  

Consequently, in light of the above, the Board concludes that 
there is a preponderance of evidence against the claim for an 
initial (compensable) rating for lumbar strain with degenerative 
joint disease and rotoscoliosis prior to March 11, 2009.  As the 
preponderance of the evidence is against this claim, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Ortiz, supra; Gilbert, supra.  

Entitlement to an Initial Rating in Excess of 10 Percent for 
Lumbar Strain with Degenerative Joint Disease and Rotoscoliosis 
on and After March 11, 2009

In applying the criteria to the medical evidence of record, the 
Board finds that an initial rating in excess of 10 percent for 
lumbar strain with degenerative joint disease and rotoscoliosis 
is not warranted on and after March 11, 2009.  At the time of the 
Veteran's March 2009 VA examination, the evidence showed that the 
Veteran could flex his back to 90 degrees.  However, he had pain 
during forward flexion from 40 to 90 degrees.  The combined range 
of motion was 240 degrees.  There was no muscle spasm, ankylosis, 
or abnormality of the musculature of the back, and the range of 
motion was not additionally limited by pain, stiffness, or lack 
of endurance following repetitive use.

In light of the above, while the evidence of record shows that 
the Veteran had pain on range of motion testing, he nevertheless 
had a full range of motion of the lumbosacral spin.  To warrant 
the 20 percent rating, functional loss which would have to equate 
to forward flexion between 30 and 60 degrees or combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Such limitations have not been 
suggested by the evidence.  The Board recognizes that the 
Veteran's diagnosed rotoscoliosis is a part of his service-
connected low back disability.  However, there is no competent 
medical evidence of record showing that the Veteran's 
rotoscoliosis is due to severe guarding or muscle spasm.  In the 
March 2009 VA examination, there was no spasm.  In addition, 
there was no guarding of movements except from 40 to 90 degrees 
during forward flexion.  However, there is no competent medical 
evidence of record showing that the Veteran's guarding is severe 
enough to result in rotoscoliosis.  The examiner did not link the 
Veteran's aforementioned guarding to his rotoscoliosis.  The 
examiner stated that the Veteran had normal musculature and 
normal posture and gait.  The rotoscoliosis that was present was 
characterized as "slight."    

The Board also notes that there is no evidence of any weakness, 
excess fatigability, or incoordination due to "flare-ups" of 
the service-connected low back disability which would warrant a 
rating in excess of 10 percent, on and after March 11, 2009.  In 
the March 2009 VA examination, there was no evidence of 
additional functional impairment due to such factors as pain, 
weakness, fatigability, incoordination, or pain on movement.  The 
Board recognizes that pain has been the primary problem 
experienced by the Veteran.  However, the examiner stated that 
there was mild to moderate tenderness over the thoracolumbar 
area.  In addition, upon range of motion, although the examiner 
indicated that there pain during forward flexion from 40 to 90 
degrees, repetitive forward flexion did not decrease its range of 
motion or function.  In addition, there was no spasm or weakness.  
As such, a higher rating under 38 C.F.R. §§ 4.40, 4.45, or the 
holding in DeLuca, supra, is not warranted.

Moreover, in this case, the Board observes that the Veteran is 
not service-connected for IVDS, which is rated either under the 
General Rating Formula or alternatively under the Formula for 
Rating IVDS Based on Incapacitating Episodes.  In addition, there 
is no evidence of record showing that he has been diagnosed with 
IVDS. Moreover, in the March 2009 VA examination, the examiner 
stated that the neurological evaluation was normal.  Thus, 
because there is no medical evidence of either IVDS or any other 
neurologic disorder, to include but not limited to radiculopathy 
and bowel or bladder impairment, due to or associated with the 
Veteran's degenerative joint disease of the lumbar spine, a 
separate compensable rating for neurological impairment is not 
warranted on and after March 11, 2009.  

Consequently, in light of the above, the Board concludes that 
there is a preponderance of evidence against the claim for an 
initial rating in excess of 10 percent for lumbar strain with 
degenerative joint disease and rotoscoliosis on and after March 
11, 2009.  As the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Ortiz, supra, Gilbert, supra.  


IV.  Extraschedular Rating

The Board has also considered whether the Veteran's bilateral 
plantar fasciitis with pes planus, right shoulder disability, and 
low back disability present an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).  In this regard, the Board notes 
that the Veteran's bilateral plantar fasciitis with pes planus, 
and right shoulder and low back disabilities have not been shown 
objectively to interfere markedly with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render impractical 
the application of the regular schedular standards.  In the March 
2009 VA examination, the Veteran specifically stated that his low 
back disability had no effect on his occupation which was a desk 
job.  Therefore, the Board finds that the criteria for submission 
for consideration of an extra-schedular rating is not met.


ORDER

Entitlement to service connection for retropatellar pain syndrome 
of the right knee is granted, subject to the regulations 
governing the payment of monetary benefits.          

Entitlement to service connection for retropatellar pain syndrome 
of the left knee is granted, subject to the regulations governing 
the payment of monetary benefits.   .           

Entitlement to an initial evaluation in excess of 10 percent for 
bilateral plantar fasciitis with pes planus, is denied.   

Entitlement to an initial (compensable) rating for the 
postoperative residuals of a right shoulder dislocation with 
degenerative joint disease and impingement syndrome prior to 
December 10, 2008, is denied.  

Entitlement to a rating of 10 percent for the postoperative 
residuals of a right shoulder dislocation with degenerative joint 
disease and impingement, but no more than 10 percent, from 
December 10, 2008, is granted, subject to the regulations 
governing the payment of monetary benefits.  

Entitlement to an initial (compensable) rating for lumbar strain 
with degenerative joint disease and rotoscoliosis prior to March 
11, 2009, is denied.  

Entitlement to an initial rating in excess of 10 percent for 
lumbar strain with degenerative joint disease and rotoscoliosis, 
on and after March 11, 2009, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


